 

Exhibit 10.53

 

SECOND LOAN EXTENSION AGREEMENT

 

This Second Loan Extension Agreement (the “Agreement”), made effective April 7,
2015 (the “Extension Effective Date”), by and between Infinity Energy Resources,
Inc., a Delaware corporation (the “Company”) and SKM Partnership, Ltd., a Texas
limited partnership (“Holder”).

 

WITNESSETH:

 

WHEREAS, on December 27, 2013, the Company obtained a loan from Holder in the
principal amount of $1,050,000 (the “Loan”);

 

WHEREAS, Holder issued to Company, and Company executed, (1) an 8% Promissory
Note evidencing the Loan, dated December 27, 2013, as amended by that certain
First Amendment to Promissory Note dated March 7, 2014, and as further amended
by that Second Amendment to Promissory Note dated May 9, 2014 and that Third
Amendment to Promissory Note dated November 19, 2014 (the “Note”); and (2) a
Common Stock Purchase Warrant dated December 27, 2013, and as further amended by
that certain First Amendment to Common Stock Purchase Warrant, dated March 7,
2014 and that Second Amendment to Common Stock Purchase Warrant, dated May 9,
2014, and by that Third Amendment to Common Stock Purchase Warrant, dated
November 19, 2014 (the “Warrant”);

 

WHEREAS, Company and Holder entered into that certain Loan Extension Agreement
made effective November 14, 2014 (the “Loan Extension Agreement”);

 

WHEREAS, pursuant to the Warrant, at Holder’s option, the indebtedness
represented by the Loan is creditable toward the exercise price of the Warrant;
provided that, upon the occurrence of certain events set forth in Section 2.1 of
the Warrant, which include, without limitation, the failure of the Company to
repay the indebtedness represented by the Note in full on or prior to the
Current Maturity Date (as defined below), then in any such events (each, a
“Exercise Price Adjustment Event” and collectively, the “Exercise Price
Adjustment Events”), the Exercise price of the Warrant shall be reduced to
$0.075 per Share;

 

WHEREAS, based on representations made by the Company, each of the Company and
Holder agree that as of the Extension Effective Date, no Exercise Price
Adjustment Event has occurred;

 

WHEREAS, Holder does not have, at no time has Holder ever had, “beneficial
ownership” (as defined by the United States Securities and Exchange Commission)
of five percent (5%) or more of any class of securities in the Company;

 

WHEREAS, under the Note (as amended) the Maturity Date is April 7, 2015 (the
“Current Maturity Date”), and upon the Current Maturity Date and all outstanding
principal and any accrued and unpaid interest becomes due and owing under such
Note and is to be immediately paid by the Company to Holder;

 



 

 

 

WHEREAS, the Company is negotiating an approximate ten million dollar
($10,000,000) senior secured convertible note (“Pending Financing”) with Hudson
Bay Master Fund Ltd (“Hudson Bay”) or such other entities as may be the case;

 

WHEREAS, the funding of approximately nine million five hundred fifty thousand
dollars ($9,550,000) of the loan proceeds (the receipt of which shall be deemed
the “Full Funding”) after the closing of the Pending Financing is subject to
certain conditions, including the Company’s obtaining approval from the various
Nicaraguan governmental authorities to drill five wells on the Nicaraguan
Concessions that the Company holds;

 

WHEREAS, the Company will receive an interim funding (the “Interim Financing”)
of approximately four hundred fifty thousand dollars ($450,000) of the loan
proceeds at the closing of the Pending Financing for short-term working capital;

 

WHEREAS, Company has requested Holder’s consent to extend the Current Maturity
Date to the earlier to occur of (1) the Full Funding of the Pending Financing or
(2) April 7, 2016;

 

WHEREAS, Holder is willing to extend the Loan, the Note, and all related
documents, subject to the following conditions: (1) Company issue to holder
200,000 shares of its Common Stock upon execution and Closing of this Agreement;
(2) The Exercise Price (as such terms are defined in the Warrant) of the Warrant
be reduced to fifty cents (US$00.50), effective upon the Effective Date of this
Amendment; (3) Company pay to Holder the sum of fifty thousand US Dollars
(US$50,000), to be credited against amounts due under the Note, immediately upon
receipt of funding for the Pending Financing; and (4) Company pay to Holder all
amounts then due under the Note immediately upon Full funding of such Pending
Financing;

 

WHEREAS, the Company believes that it would be in the best interests of the
Company and the stockholders thereof, and the other creditors of the Company
other than the Holder, to obtain an extension to the Note from the Holder on the
terms and conditions set forth herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Holder agree as follows:

 

1. Extension. Pursuant to that certain Fourth Amendment to Promissory Note (the
“Note Amendment”) by and between the parties hereto of even date herewith, the
Note will be amended to amend the Current Maturity Date from April 7, 2015 to
the earlier to occur of (1) the Full Funding of the Pending Financing or (2)
April 7, 2016 (the “Extended Maturity Date”). Pursuant to that certain Fourth
Amendment to Common Stock Purchase Warrant (the “Warrant Amendment”) by and
between the parties hereto dated herewith, conforming changes reflecting the
Note shall be made to the Warrant. The Note Amendment and the Warrant Amendment
shall collectively be referred to herein as the “Amendments”.

 

2. Amendment to Warrant Exercise Price. Pursuant to the Warrant Amendment by and
between the parties hereto effective of even date herewith, the Exercise Price
of the Warrant shall be reduced to fifty cents ($0.50) per Share (as such term
is defined in the Warrant).

 

3. Issuance of Common Stock. Upon the Closing of this Agreement, Company will
issue to Holder two hundred thousand (200,000) shares of the Company’s Common
Stock (the “Shares”).

 



 

 

 

4. Partial Loan Payment upon Funding of Interim Financing. Immediately upon
funding of the Interim Financing, Company shall pay to Holder fifty thousand US
Dollars ($50,000) in immediately available funds. Such amount shall be credited
towards the outstanding amount of the Loan.

 

5. Loan Repayment upon Closing of Pending Financing. Immediately upon the Full
Funding of the Pending Financing, Company shall pay to Holder all remaining
principal and interest outstanding on the Loan.

 

6. Closing. The transactions contemplated by this Agreement shall close
immediately upon satisfaction of the closing conditions set forth below (the
“Closing”) at such place and time as may be mutually agreed upon by the parties.
Each party’s obligations under this Agreement are contingent upon the following:

 

  i. Execution of this Agreement, the Note Amendment, and the Warrant Amendment;
        ii. Issuance and delivery by Company of the Shares set forth in Section
3 of this Agreement; and         iii. Representations and warranties of the
other party under this Agreement shall be true, accurate and complete in all
material respects.

 

7. Confirmation of Default Exercise Price. For the purposes of clarity,
notwithstanding anything to the contrary contained in this Agreement, or
otherwise, in the event that the Note is not repaid in full by the Extended
Maturity Date, or if any Exercise Price Adjustment Event shall otherwise occur
as set forth in the Warrant, then the Default Exercise Price, as further
described in the Warrant, of Seven and One-half Cents ($0.075) per Share shall
immediately take effect, provided that, if at any time prior to the Extended
Maturity Date (or thereafter), there shall have been or shall be any direct or
indirect issuance of shares of Common Stock of the Company, or rights to acquire
shares of Common Stock of the Company or rights or securities convertible into
the same (including, without limitation, Options or Convertible Securities as
defined in the Warrant), in any case at a price per Share less than Seven and
One-half Cents ($0.075) per Share, then the Default Exercise Price shall
automatically be reduced to the lowest such price at which such shares of Common
Stock, or such rights thereto, were issued. The provisions of this Section 2 are
without prejudice to or derogation of any other rights, remedies, or privileges
that Holder has under the Warrant and the Note.

 

8. No Defaults; Representations and Warranties. The Company, by execution of
this Agreement, hereby represents and warrants that as of the date hereof, that
the Company is in compliance with all terms and conditions and covenants set
forth in the Note and the Warrant, and that, immediately prior to and after
giving effect to the transactions contemplated herein, all of the
representations and warranties set forth in the Note and the Warrant are and
continue to be true and correct as if made on the date hereof, and that no Event
of Default or other breach has occurred, exists, or is continuing with respect
to the Note or the Warrant. The Company represents and warrants that this
Agreement and the Amendments contemplated herein constitute the legal and
binding obligations of the Company, enforceable in accordance with their
respective terms, and that no event has occurred, in the time since the
execution of the Note or the Warrant or otherwise, which would impair the
enforceability of any of the agreements and transactions contemplated herein.

 



 

 

 

9. No Exercise Price Adjustment Events. The Company, by execution of this
Agreement, hereby represents and warrants that as of the date hereof, no
Exercise Price Adjustment Events have occurred, exist, or are continuing with
respect to the Warrant.

 

10. Holder Not in Control. The Company hereby acknowledges, affirms, and agrees
that the Holder is not in control of Company’s affairs, that none of the
covenants or other provisions contained in the Note, the Warrant, this
Agreement, or in any other agreement or instrument between them does, shall, or
shall be deemed to, give Holder the right or power to exercise control over, or
otherwise impede or impair, the day-to-day affairs, operations, management, or
existing or prospective contracts or contractual relations of the Company. The
Company further acknowledges, affirms, and agrees that at no time has the Holder
ever exerted any influence over, impeded, or impaired, the day-to-day affairs,
operations, management, existing or prospective contracts or contractual
relations of the Company, and further that the Holder has never prohibited or
obstructed, or otherwise objected to, the Company undertaking any action or
entering into any contract, arrangement or transaction, and further that the
Holder has never otherwise interfered with, impeded, or impaired the day-to-day
affairs, operations, management, or existing or prospective contracts or
contractual relations of the Company, and further that the Holder has never
attempted to do any of the foregoing, directly or indirectly, expressly or
tacitly, and further acknowledges that the Holder has neither indicated or
expressed any plan or intention to do the any of the foregoing. In connection
with the foregoing, the Company represents and warrants that its autonomy and
freedom of action has in no way been impaired by the actions or omissions of the
Holder, except as may be incidental to the Company’s due observance of its
contractual obligations set forth in its agreements with the Holder.

 

11. No Duties. The Company acknowledges and agrees that the relationship between
the Company and the Holder is an arm’s length relationship, that they are not
joint partners, co-venturers, or otherwise engaged in a legal or constructive
partnership relationship of any kind, and that Holder has never had or owed, and
does not have or owe, any fiduciary duties to the Company or any of the
stockholders or creditors thereof. As of the Extension Effective Date, the
Holder is not a stockholder and is not and shall not at any time be construed to
be a “controlling stockholder” under any theory of law or equity unless and
until the Holder acquires a majority of the voting stock or voting interests of
the Company, if ever.

 

12. Securities Filings. The Company hereby represents, warrants, and agrees that
as of the date hereof, and until the occurrence of any Exercise Price Adjustment
Events and the effectiveness of the Default Exercise Price as specified in the
Warrant, that Holder shall never have been under, and shall not be under, any
obligation to make any filings with or reports to the United States Securities
and Exchange Commission, including, without limitation, Schedule 13-D, unless,
after the Extension Effective Date, there be a material unforeseen unexpected
change in the capital structure of the Company, and in which case the Company
shall promptly notify the Holder thereof with sufficient time to permit the
Holder to make any such necessary filings. To the maximum extent permitted by
law, the Company shall indemnify, hold harmless, and reimburse the Holder of any
and all costs, expenses, penalties, fees, or the like incurred by Holder in
connection with or arising from any noncompliance or violation of any filing or
reporting requirements with the Securities and Exchange Commission by Holder
arising from, in connection with, or relating to the Note or the Warrant,
whether occurring prior to or after the date hereof. Holder’s rights and
remedies arising hereunder shall be cumulative with and not in lieu all of
Holder’s other rights and remedies, whether arising from the Note, the Warrant,
or otherwise. The Company hereby represents and warrants to the Holder that it
has not received any communication from the United States Securities and
Exchange Commission directly or indirectly pertaining to the Holder or the
Holder’s investment in the Company.

 



 

 

 

13. Loan Extension Agreement. It is the intention and understanding of the
parties hereto that neither this Agreement nor the Amendments shall act as or
constitute a novation of the Note, and that except as specifically and expressly
modified herein or in the Amendments, none of the terms or conditions of the
Note, the Warrant, or any other document between them are amended or modified in
any way.

 

14. Construction. This Agreement, once executed and delivered by the parties, is
not an “agreement to agree” and no party or its representatives shall at any
time take or advocate such a position for any reason. This Agreement shall be
governed as to its validity, interpretation, construction, effect and in all
other respects by and in accordance with the laws and interpretations thereof of
the State of Texas. Unless the context otherwise requires, the use of terms in
singular and masculine form shall include in all instances singular and plural
number and masculine, feminine and neuter gender.

 

15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Texas, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Texas. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Houston, Texas for the adjudication of any dispute hereunder
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, or in any manner arising in connection with or
related to the transactions contemplated hereby or involving the parties hereto
whether at law or equity and under any contract, tort or any other claim
whatsoever and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing or faxing a copy thereof to such party at the address for such notices
as listed in this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. Should any claim be filed to enforce rights under this
Agreement or any other instrument or agreement contemplated hereby, the
prevailing party as determined by the court shall be entitled to recover its
legal costs including, without limitation, reasonable attorney’s fees and
associated litigation costs including, but not limited to, expert witness fees,
deposition costs, and court costs.

 



 

 

 

16. Further Assurances. Company agrees to perform any further acts and execute
and deliver any further documents that may be reasonably necessary to carry out
the provisions of this Agreement. Company agrees that it shall use its best
efforts to take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement.

 

17. No Draftsman; No Duress; Knowing and Voluntary Agreement. Neither party
shall be considered the draftsman of this Agreement, the Amendments, the Note,
or the Warrant for any purpose, including, without limitation, for purposes of
interpretation of any ambiguity, and in the event that any party is for any
reason considered to be the draftsman, no ambiguity or disputed provision shall
be construed against the party that is deemed to be the draftsman. Both parties
have had consulted legal counsel with respect to the drafting, negotiation, and
execution of this Agreement. Neither party is under any duress or compulsion or
other obligation to enter into this Agreement. Each party enters into this
Agreement knowingly, willingly, and voluntarily. The parties agree and
acknowledge that this Agreement was created at the request of the Company, who
has requested that the Holder enter into this Agreement. The parties agree and
acknowledge that the Holder is entering into this Agreement at the request of
the Company. The Company represents and warrants to the Holder that in the best
business judgment of the Company and its directors and officers, execution and
delivery of this Agreement is in the best interests of the Company and its
stockholders and other creditors other than the Holder.

 

[Signature Page Next Page]

 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be signed by their duly authorized officers.

 

Dated: April 7, 2015

 

INFINITY ENERGY RESOURCES, INC.         By: /s/ Stanton E. Ross   Name: Stanton
E. Ross   Its: President and Chief Executive Officer        

SKM PARTNERSHIP, LTD. 





      BY SKM MANAGEMENT, LLC   ITS GENERAL PARTNER       By: /s/ Scott D. Martin
  Name: Scott D. Martin   Its: Manager of its General Partner  

 

 

 

 

 